                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

UNITED STATES,                                  )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )            Nos. 2:19-CV-097
                                                )
CLIFFORD E. BRYANT,                             )
                                                )
              Defendant.                        )


                                      ORDER

       On March 1, 2019, United States Magistrate Judge Clifton L. Corker issued a report

and recommendation (“R&R”) [doc. 89], on the government’s pending motion for

sanctions and contempt [doc. 82]. After conducting a hearing on the motion, which

Mr. Bryant failed to attend, Judge Corker recommended that this Court find Mr. Bryant in

civil contempt based on his failure to pay the agreed-upon amount to the government, and

failure to appear in court or respond in any way to the government’s allegations.

Mr. Bryant has objected to the R&R [doc. 91], emphasizing his medical conditions and

their impact on his ability to pay. The government responded, requesting a hearing on the

matter [doc. 92].

       The Court held a hearing on this matter on June 12, 2019, at which both the

government and Mr. Bryant presented evidence and argument relating to Mr. Bryant’s

ability to pay the $1,000 monthly amount.       At the end of that hearing, the Court

recommended that the parties meet and confer about the payment amount, and continued
the hearing. The Court again heard the parties on July 15, 2019, and the parties had not

reached any agreement from their meeting.

       After hearing the parties on this matter, and considering Judge Corker’s

well-reasoned R&R, the Court will ADOPT the R&R. The Court adopts the R&R’s factual

findings, and the Court finds that the government has shown by clear and convincing

evidence that Mr. Bryant has violated specific court orders, namely, the agreed order

requiring him to pay $1,000 per month to the government and the order requiring him to

appear before the Court in Greeneville. See Harrison v. Metro. Gov’t of Nashville and

Davidson Cnty., Tenn., 80 F.3d 1107, 1112 (6th Cir. 1996) (holding that the initial burden

is on the movant to demonstrate by clear and convincing evidence that the non-movant has

violated the Court’s order).

       Moreover, the Court finds that Mr. Bryant has not met his burden of showing that

he is presently unable to comply with the Court’s orders. See Elec. Workers Pension Tr.

Fund v. Gary’s Elec. Serv. Co., 340 F.3d 373, 379 (6th Cir. 2003) (holding that, once the

movant has made a showing by clear and convincing evidence, the burden shifts to the

non-movant to show that he is presently unable to comply with the Court’s order).

Accordingly, the Court finds Mr. Bryant in contempt for failure to pay the agreed $1,000

monthly amount to the government, 1 and failure to appear before Judge Corker, or file any

notice or motion with the Court regarding that hearing.


       1
         The Court notes that Mr. Bryant asserts that he can no longer pay this amount. However,
the Court finds that Mr. Bryant has no excuse for his failure to discuss his alleged change in
financial circumstances with the government, or file a motion in this Court, regarding the payment
amount, rather than writing bad checks for the $1,000 monthly amount.
                                                2
       The Court has considered the appropriate sanctions in this case, and has determined

that a brief term of incarceration is the only appropriate sanction. Mr. Bryant already owes

the government a substantial sum of money, which he has repeatedly refused to pay, and

thus, any attempt to order Mr. Bryant to pay a fine in this matter would be

counter-productive. Moreover, in light of Mr. Bryant’s egregious behavior, the Court

deems incarceration appropriate. Mr. Bryant may not ignore orders of the Court. As Judge

Corker noted in his R&R: “The judicial process cannot function where litigants are able to

openly mock the process. Ignoring court orders requiring him to appear is mocking the

process. Agreeing to a Court order and then ignoring is mocking the process.” [Doc. 89

at 8]. Mr. Bryant never provided any remotely adequate explanation for his failure to

comply with Judge Corker’s order, nor his failure to work with the government if his

financial situation had changed, rather than writing bad checks for the owed amount. Thus,

the Court finds that a short period of incarceration is an appropriate sanction

       Accordingly, the Court OVERRULES Mr. Bryant’s objections [doc. 91],

ADOPTS Judge Corker’s R&R [doc. 89], and GRANTS the United States’ motion for

sanctions and for contempt [doc. 82]. Mr. Bryant is found to be in contempt of court and

shall be imprisoned for a term of 10 days. Mr. Bryant shall surrender to the United States

Marshal at the James H. Quillen United States Courthouse in Greeneville no later than

12:00 p.m. on Monday, July 22, 2019. Mr. Bryant is warned that his failure to self-report

at this time will result in additional sanctions.




                                               3
      The Court directs the U.S. Marshal to personally serve a copy of this Order on

Bryant at his last known address at 297 Fairfield Dr. Greeneville, Tennessee 37745 or

wherever he may be found.

             IT IS SO ORDERED.

                                                           s/ Leon Jordan
                                                     United States District Judge




                                         4
